On this appeal from so much of a judgment of the Supreme Court, Kings County, dated January 26, 1973, as dismissed appellant’s complaint after a nonjury trial, this court made an order on November 12, 1974, (1) remitting the case to Special Term for formulation of findings of fact essential to its decision and (2) stating that the appeal would be held in abeyance in the interim (Alleyne v. Alleyne, 46 A D 2d 785). Such -findings of fact have been made. Judgment affirmed insofar as appealed from, without costs. No opinion. Martuscello, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.